—Judgment, Supreme Court, New York County (John Bradley, J.), rendered December 16, 1992, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the first degree and sentencing him to a term of 15 years to life, modified, on the law, to the extent of reducing the conviction to criminal possession of a controlled substance in the seventh degree, and remanding the matter for resentencing, and otherwise affirmed.
The People’s evidence established that defendant was the driver of a car in which a bag of cocaine weighing more than 14 ounces was concealed beneath two jackets lying on the back seat. The bag of cocaine was exposed to a police officer when defendant and an occupant in the back seat attempted to flee. Although this evidence was sufficient to prove that defendant possessed the cocaine, it was insufficient to permit an inference that defendant knew the quantity of the drugs he possessed (People v Ryan, 82 NY2d 497; People v Sanchez, 205 AD2d 472). Concur—Murphy, P. J., Rosenberger and Tom, JJ.